ITEMID: 001-84572
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF RYGALSKI v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: Giovanni Bonello;Ján Šikuta;Josep Casadevall;Lech Garlicki;Nicolas Bratza;Päivi Hirvelä;Stanislav Pavlovschi
TEXT: 4. The applicant was born in 1931 and lives in Częstochowa.
5. On 29 July 1999 the applicant lodged a complaint with the City Council. He claimed that his neighbour, who lived upstairs, had carried out illegal construction work as a result of which the walls of the applicant's flat had begun to crack.
6. On 16 November 1999 an on-site inspection was conducted by the authorities.
7. On 27 November 1999 the applicant lodged a complaint about the inactivity of the authorities with the Principal Construction Inspector (Główny Inspektor Nadzoru Budowlanego).
8. On 1 December 1999 the District Construction Inspector discontinued the proceedings. It was found that the work had been carried out in conformity with the law. The applicant appealed to the Regional Construction Inspector.
9. On 16 December 1999 the applicant's complaint about inactivity was transferred to the Regional Construction Inspector. It appears that the proceedings concerning this complaint remained dormant until 19 February 2002.
10. On 25 February 2000 the Regional Construction Inspector quashed the decision of 1 December 1999 and remitted the case.
11. On 1 August 2000 the applicant lodged a complaint about inactivity with the Minister of the Interior.
12. On 7 August 2000 his complaint of 1 August 2000 was transferred to the Principal Construction Inspector.
13. On 1 September 2000 his complaint was transferred to the Regional Construction Inspector.
14. On 19 February 2002 the Regional Construction Inspector found the complaint about inactivity, not specifying which one, well-founded and fixed a new time-limit for the authorities to take all necessary action.
15. On 15 May 2002 the District Construction Inspector issued a decision. It found that the work had been brought into conformity with the law. The applicant appealed.
16. On 17 June 2002 the applicant again lodged a complaint about inactivity.
17. On 24 June 2003 the Regional Construction Inspector quashed the decision of 15 May 2002 and remitted the case. The applicant appealed to the Supreme Administrative Court.
18. On 8 July 2003 the Principal Construction Inspector found the applicant's complaint about inactivity of 17 June 2002 well-founded and fixed a new 30 days' time-limit for the authorities. However the administrative authorities do not appear to have complied with the timelimit.
19. Eventually, as it transpires from the submissions of the applicant as well as from the observations submitted by the Government, on 21 September 2005 the Regional Administrative Court gave a judgment on the merits of the applicant's case. It further transpires that the applicant failed to lodge a cassation appeal with the Supreme Administrative Court. Hence, the judgment of 21 September 2005 became final.
20. For a presentation of domestic law, see: Kaniewski v. Poland, no. 38049/02, 8 February 2006; Koss v. Poland, no. 52495/99, 28 March 2006.
21. The relevant domestic law and practice concerning remedies for the excessive length of judicial proceedings, in particular the applicable provisions of the Law of 17 June 2004 on complaints about a breach of the right to a trial within a reasonable time (Ustawa o skardze na naruszenie prawa strony do rozpoznania sprawy w postępowaniu sądowym bez nieuzasadnionej zwłoki) (“the 2004 Act”), are stated in the Court's decisions in the cases of Charzyński v. Poland no. 15212/03 (dec.), §§ 12-23, ECHR 2005-V and Ratajczyk v. Poland no. 11215/02 (dec.), ECHR 2005-VIII and the judgment in the case of Krasuski v. Poland, no. 61444/00, §§ 34-46, ECHR 2005-V.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
